Exhibit 10.53

2007 Management Incentive Plan

The Management Incentive Plan (the “Plan”) for TriQuint Semiconductor, Inc. (the
“Company”) is designed to compensate key employees that contribute to the growth
and success of the company.

Eligibility – Officers

All Officers of the company, except those on a commission plan or another
documented bonus plan, are eligible and are automatically nominated into the
plan.

The 2007 Officer incentive targets are as follows:

 

Position

  

Incentive Target

(as a % of annual base salary)

 

Officer

   20 %

The payout can range from 0 to 30% of annual base salary, contingent on
achievement of company and individual/shared team performance criteria.

Eligibility – Non-Officers

Employees grade 26-27 are automatically nominated into the plan. Employees below
Grade 26 are eligible by nomination only. Employees on a commission plan or
another documented bonus plan are not eligible.

Nominations occur as soon as practicable in the Plan year. Officers recommend
employees within their organizations. The nomination guidelines are based on
overall plan affordability, the scope of the employee’s positional
responsibilities and/or the individual’s potential to favorably impact results
of the Company.

The CEO reviews and approves the final list of non-officer participants. The
2007 non-officer incentive targets are as follows:

 

Position

  

Incentive Target

(as a % of annual base salary)

 

Employees Grade 26-27

   15 %

Employees Grade 25 or lower

   10 %

The payout can range from 0 to 22.5% (grades 26-27) and 0 to 15% (grades 24-25)
of base salary for non-officer Plan participants contingent on achievement of
company and individual/shared team performance criteria.



--------------------------------------------------------------------------------

Performance Criteria

The incentive is earned based on achievement of the following:

 

Component

 

Performance Criteria

   Weight

Corporate Operating Profit*

 

Below 100% of plan = no payout

100% of plan = 100% payout

200% of plan = 200% payout

   50%

Results

 

Shared team goals

(based on Business Unit/Group achievement)

   50%

--------------------------------------------------------------------------------

* Operating profit is based on GAAP operating income, adjusted for certain one
time gains and/or charges (severance, impairment, restructuring costs, acquired
in-process R&D, first year gains or losses of any acquired or divested entities,
etc).

Corporate Operating Profit Component

A participant can earn up to 200%** of the corporate operating profit portion of
the incentive. The target for operating profit at 100% of plan must be reached
before the operating profit component of the program will payout. After the
operating profit target is achieved, the payout is linear (i.e. at 110% of
operating profit target an employee receives 110% of the operating profit
portion of the incentive; at 175% of operating profit target employee receives
175% of the operating profit portion of the incentive).

--------------------------------------------------------------------------------

** Total payout not to exceed 150% of Incentive Target.

Results Component

A participant can earn up to 100% of the results portion of the incentive. If
the operating profit is below 80% of plan there is no payout of the results
portion of the incentive. If operating profit is greater than or equal to 80% of
plan the payout is based on achievement of the results portion of the incentive.

Goals

The achievement of results is based on review of performance against
pre-established goals. Officers submit their group’s results goal detail to the
CEO as soon as practicable in the plan year for review and approval.

The Business Unit/Group officer is responsible for tracking and monitoring goal
achievement. As soon as possible after the end of each incentive period, the
Business Unit/Group officer will report their group’s goal achievement to the
CEO for review and approval. The CEO has final authority to approve goal
achievement and payouts.

In the event conditions outside of the control of the plan participants have
changed during the incentive period in such a way that one or more of the
specific result goals are no longer appropriate to the intent of the plan, the
CEO has the authority to adjust the results payout for those individuals
impacted.

Incentive Periods

There are two incentive periods during the year for which performance criteria
are established and achievement is reviewed. The incentive periods are January 1
– June 30 and July 1 – December 31.



--------------------------------------------------------------------------------

Payment & Timing

As soon as practicable following an incentive period, operating profit
achievement for the incentive period is determined.

The officer is responsible for submitting the Business Unit/Group’s achievement
of the pre-established team goals as soon as practicable following the end of
each incentive period.

Once achievement of all performance criteria is reviewed and approved by the
CEO, payment will be processed in the next regular pay cycle. The overall
achievement of performance criteria, stated as a percentage of pay, is applied
to base earnings received during the 6 month incentive period.

The participant must be in a regular, active employment status on the date
payment is made in order to receive payment.

New Hires and Change in Status

Employees hired post-nomination process will be eligible as follows:

 

Position

   Eligible

Officer

   Yes

Employees Grade 26-27

   Yes

Employees Grade 25 or lower

   No

If a plan participant changes job responsibility during an incentive period the
participant’s eligibility will be reviewed for continued participation in the
plan.

If the participant remains eligible after the job change, the payout will be
pro-rated, taking into consideration the incentive target percentage and the
applicable goals/results.

If no longer eligible due to a change in job responsibility, the participant
will receive a pro-rated portion of the payout, based on actual achievement, for
the portion of the bonus period in which the participant was eligible.

Communications

Participants nominated into the plan will receive a full copy of these
guidelines. Officers are responsible for communicating the approved goals to
their Business Unit/Group participants as soon as possible within the incentive
period.

Miscellaneous Provisions

This plan does not constitute a guarantee of employment and is subject to
amendment, including but not limited to plan terms and conditions and
eligibility, or termination, with Board of Director approval.